—Proceeding pursuant to CPLR article 78 to review a determination of the Deputy *484Superintendent for Security Services of the Fishkill Correctional Facility, dated July 14, 1997, which, after a hearing, determined that the petitioner had violated prison rules and imposed a penalty.
Adjudged that the petition is granted, without costs or disbursements, the determination is annulled, and the respondents are directed to expunge all references to the proceeding from the petitioner’s files.
In reviewing a prison disciplinary determination, the court’s inquiry is limited to deciding whether the determination was supported by substantial evidence (see, People ex rel. Vega v Smith, 66 NY2d 130). Upon our review of the record, we find that there was not substantial evidence in the record to support the charges against the petitioner (see, Matter of Bryant v Coughlin, 77 NY2d 642; Matter of Rosario v Selsky, 169 AD2d 955; Matter of Kalonji v Coughlin, 157 AD2d 941; Matter of Nelson v Coughlin, 148 AD2d 779; Matter of Wynter v Jones, 135 AD2d 1032). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.